UNITED STATES SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to Rule 14a-12 Avistar Communications Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 1-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held June 3, 2008 TO THE STOCKHOLDERS: NOTICE IS HEREBY GIVEN that the 2008 annual meeting of stockholders (“Annual Meeting”) of Avistar Communications Corporation (the “Company” or “Avistar”), a Delaware corporation, will be held on June 3, 2008 at 1:00 p.m. Pacific Daylight Savings Time, at 1875 S. Grant Street, 10th Floor, San Mateo, California94402 for the following purposes: 1. To elect seven (7) directors to serve until the next Annual Meeting or until their successors are duly elected and qualified; 2. To ratify the appointment of Burr, Pilger & Mayer LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2008; and 3. To transact such other business as may properly come before the Annual Meeting including any motion to adjourn to a later date to permit further solicitation of proxies, if necessary, or before any adjournment or postponement thereof. The foregoing items of business are more fully described in the proxy statement accompanying this notice.Only stockholders of record at the close of business on April 18, 2008 are entitled to attend and vote at the meeting. All stockholders are cordially invited to attend the meeting in person.However, to ensure your representation at the meeting, you are urged to mark, sign, date and return the enclosed proxy as promptly as possible in the postage-prepaid envelope enclosed for that purpose.Any stockholder attending the meeting may vote in person even if he or she has returned a proxy. Sincerely, Gerald J. Burnett Chairman of the Board San Mateo, California April YOUR VOTE IS IMPORTANT IN ORDER TO ENSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE REQUESTED TO COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY AS PROMPTLY AS POSSIBLE. AVISTAR COMMUNICATIONS CORPORATION PROXY STATEMENT FOR 2008 ANNUAL MEETING OF STOCKHOLDERS INFORMATION CONCERNING SOLICITATION AND VOTING General The enclosed proxy is solicited on behalf of the board of directors of Avistar Communications Corporation (the “Company”), for use at the 2008 annual meeting of stockholders (the “Annual Meeting”) to be held Tuesday, June 3, 2008 at 1:00 p.m. Pacific Daylight Savings Time, or at any adjournment or postponement thereof, for the purposes set forth herein and in the accompanying notice of Annual Meeting.The Annual Meeting will be held at the Company’s principal executive offices located at 1875 S.Grant Street, 10th Floor, San Mateo, California94402.The Company’s telephone number at this location is (650) 525-3300. These proxy solicitation materials and the Company’s Annual Report on Form 10-K for the year ended December 31, 2007, including financial statements, were first mailed on or about April 28,2008 to stockholders entitled to vote at the meeting. Record Date Stockholders of record at the close of business on April 18, 2008 (the “Record Date”) are entitled to notice of and to vote at the meeting.The Company has one series of common shares outstanding, designated Common Stock, $.001 par value.On the Record Date, 34,547,139 sharesof the Company’s Common Stock were issued and outstanding and held of record by 69stockholders.The Company is authorized to issue 10,000,000 shares of Preferred Stock, and no such shares were issued or outstanding as of the Record Date. Revocability of Proxies Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before its use by delivering to the Secretary of the Company a written notice of revocation or a duly executed proxy bearing a later date or by attending the meeting and voting in person.Deliveries to the Company should be addressed to Robert J. Habig, Corporate Secretary, 1875 S.Grant Street, 10th Floor, San Mateo, California94402. Voting Procedures Each share of Common Stock outstanding on the Record Date is entitled to one vote.Every stockholder voting for the election of directors (Proposal One) may cumulate such stockholder’s votes and give one candidate a number of votes equal to the number of directors to be elected,multiplied by the number of shares such stockholder is entitled to vote, or distribute such stockholder’s votes on the same principle among as many candidates as the stockholder may select, provided that votes cannot be cast for more than sevencandidates.The candidates receiving the highest number of votes, up to the number of directors to be elected, shall be elected.Additional information on cumulative voting is located in the section entitled “Election of Directors – Cumulative Voting.”Cumulative voting applies only to the election of directors.The proxy holders will cumulate all shares voted and will distribute those shares in such a manner to effect the election of as many nominees set forth in these proxy materials as possible.On all other matters, each share of Common Stock has one vote. Solicitation of Proxies This solicitation of proxies is made by the Company, and all related costs will be borne by the Company.The Company may reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding solicitation material to such beneficial owners.Proxies also may be solicited by certain of the Company’s directors, officers and other employees, without additional compensation, personally or byother means. 1 Quorum; Abstentions; Broker Non-Votes Votes cast by proxy or in person at the Annual Meeting will be tabulated by the inspector of elections (the “Inspector”)who shall be a representative of the Company’s transfer agent.The Inspector will determine whether or not a quorum is present.In general, Delaware law also provides that to have a quorum a majority of shares entitled to vote must be present or represented by proxy at the meeting.Except in certain specific circumstances, the affirmative vote of a majority of shares present in person, or represented by proxy if a quorum is present, is required under Delaware law for approval of proposals presented to stockholders. The Inspector will treat shares that are voted “WITHHELD” or “ABSTAIN” as being present and entitled to vote for purposes of determining the presence of a quorum.Such shares will not be treated as votes in favor of approving any matter submitted to the stockholders for a vote.When proxies are properly dated, executed and returned, the shares represented by such proxies will be voted at the Annual Meeting in accordance with the instructions of the stockholder.If no specific instructions are given, the shares will be voted (i) for the election of the nominees for the board of directors set forth herein; (ii) for the ratification of Burr, Pilger & Mayer LLP to serve as independent auditors of the Company for the fiscal year ending December 31, 2008; and (iii) at the discretion of the proxy holders, upon such other business as may properly come before the Annual Meeting or any adjournment thereof. Under the rules that govern brokers who have record ownership of shares that are held in street name for their clients, who are the beneficial owners of the shares, brokers have discretion to vote these shares on routine matters but not on non-routine matters.Thus, if a stockholder does not otherwise instruct his or her broker, the broker may turn in a proxy card voting the stockholder’s shares “FOR” routine matters, but expressly instructing that the broker is not voting on non-routine matters.A broker non-vote occurs when a broker expressly instructs on a proxy card that the broker is not voting on a matter, whether routine or non-routine.Broker non-votes are counted for the purpose of determining the presence or absence of a quorum, but are not counted for determining the number of votes cast for or against a proposal.Unless the stockholder has provided otherwise, his or her broker will have discretionary authority to vote his or her shares on the election of directors and ratification of auditors, which are considered routine matters. Votes Required for Each Proposal The vote required and method of calculation for the proposals to be considered at the Annual Meeting are as follows: Proposal One – Election of Directors.The seven director nominees receiving the highest number of votes, in person or by proxy, will be elected as directors.You may vote “FOR” all nominees, “WITHHOLD” for all nominees or “WITHHOLD” for certain nominees by specifying the name(s) of such nominees on your proxy card. Proposal Two – Ratification of Burr, Pilger & Mayer LLP as Independent Registered Public Accountants.Ratification of Burr, Pilger & Mayer LLP as Avistar’s independent registered public accounting firm for the year ending December 31, 2008 will require the affirmative vote of a majority of the shares present at the Annual Meeting in person or by proxy.You may vote “FOR”, “AGAINST” or “ABSTAIN” from voting on this proposal. Deadline for Receipt of Stockholder Proposals for the 2009 Annual Meeting In order to be considered for inclusion in the proxy statement and form of proxy relating to the 2009 annual meeting of stockholders of the Company, proposals of stockholders of the Company that are intended to be presented by such stockholders at the Company’s 2009 annual meeting of stockholders must be received by the Company no later than December 29, 2008 (which is 120 days prior to the anniversary date of the mailing of this proxy statement). The Securities and Exchange Commission (the “SEC”) rules establish a different deadline with respect to discretionary voting (the “Discretionary Vote Deadline”) for stockholder proposals that are not intended to be included in a company’s proxy statement. The Discretionary Vote Deadline for our 2009 annual meeting of stockholders is March14, 2009, which is 45 days prior to the anniversary of the mailing date of this proxy statement. If a stockholder fails to comply with the foregoing notice provision, the proxy holders will be allowed to use their discretionary authority when and if the proposal is raised at the Company’s 2009annual meeting of stockholders. 2 Section 2.2 of the Company’s bylaws provides that, for business to be properly brought before an annual meeting by a stockholder, the stockholder must have given timely notice thereof in writing to the secretary of the Company.To be timely, a stockholder’s notice must be delivered to or mailed and received at the principal executive offices of the Company not less than 30 days in advance of the date specified in the Company’s proxy statement released to stockholders in connection with the previous year’s annual meeting of stockholders. The estimated mailing date for the Company’s proxy statement relating to its 2009 Annual Meeting of stockholders is April 28, 2009 and therefore, for a stockholder proposal to be timely for purposes of Section 2.2 of the bylaws of the Company, it must be delivered to or mailed and received at the principal executive offices of the Company no later than March 28, 2009.Since the bylaw deadline occurs after the Discretionary Vote Deadline, a stockholder proposal received after the Discretionary Vote Deadline but before the bylaw deadline would be eligible to be presented at the 2009 annual meeting of stockholders, but we believe that our proxy holders would be allowed to use the discretionary authority granted by the proxy card to vote for or against the proposal at the 2009 annual meeting of stockholders without including any disclosure of the proposal in the proxy statement relating to such meeting. The foregoing deadlines assume that the Company’s 2009 annual meeting of stockholders will be held within 30 days of the anniversary date of the 2008 Annual Meeting.If the Company elects to hold the 2009 annual meeting of stockholders on a date that is more than 30 days before or after June 3, 2009, the Company will include revised deadlines in an annual report on Form 10-K or a quarterly report on Form 10-Q filed with the SEC. 3 PRINCIPAL STOCKHOLDERS The following table sets forth certain information regarding the beneficial ownership of Common Stock of the Company as of April 18, 2008 as to (i) each person or entity who is known by the Company to own beneficially more than 5% of the outstanding shares of Common Stock; (ii) each director or nominee to the board of directors of the Company; (iii) each of the Named Executive Officers (as defined below under “Executive Compensation and Other Matters — Executive Compensation — Summary Compensation Table”) and (iv) all directors, nominees to the board of directors and executive officers of the Company as a group.Except as otherwise noted, the stockholders named in the table have sole voting and investment power with respect to all shares of Common Stock shown as beneficially owned by them, subject to applicable community property laws.Except as otherwise noted, the address of each person listed on the table is c/o Avistar Communications Corporation, 1875 S.Grant Street, 10th Floor, San Mateo, California94402. Beneficial Owner Common Stock Beneficially Owned (1) Percentage of Common Stock Beneficially Owned (1) Dr. Gerald J. Burnett (2) 14,170,100 41.01 R. Stephen Heinrichs (3) 5,377,855 15.5 Fuller & Thaler Asset Management, Inc. (4), 411 Borel Avenue, Suite 402, San Mateo CA94402 3,431,400 9.9 William L. Campbell (5) 2,103,262 5.9 J. Chris Lauwers(6) 1,053,024 3.0 Simon B. Moss 0 0.0 Dr. Anton Rodde (7) 393,750 1.1 Dr. Robert M. Metcalfe (8) 299,672 0.9 Craig F. Heimark (9) 148,836 * James W. Zeigon (10) 113,726 * All directors and current executive officers as a group (12 persons)(11) 24,396,475 73.3 * Less than 1% (1) Applicable percentage ownership is based on 34,547,139shares of Common Stock outstanding as of April 18, 2008, together with applicable options or warrants for such stockholder.Beneficial ownership is determined in accordance with the rules of the SEC, based on factors including voting and investment power.Shares of Common Stock subject to options or warrants currently exercisable or exercisable within 60 days after April 18, 2008 are deemed outstanding for computing the percentage ownership of the person holding such options, but are not deemed outstanding for computing the percentage of any other person. (2) The shares are held by Dr. Burnett as a co-trustee of a marital trust, as to which he has sole voting and investing power. (3) 5,020,952 shares are held by Heinrichs Revocable Trust, of which Mr. Heinrichs serves as a co-trustee and as to which he has sole voting and investing power.272,008 shares are held indirectly by Mr. Heinrichs through Fairview Financial Corporation, over which Mr. Heinrichs has sole voting and investment power.Also included above are 84,895 shares of Common Stock that may be acquired upon exercise of stock options exercisable within 60 days after April 18, 2008. (4) Based solely on Schedule 13G filings by Fuller & Thaler Asset Management, Inc. (“FTAM”) as of February 14, 2008, the shares reported above are held by FTAM as an investment adviser. (5) The shares are held by Mr. Campbell as co-trustee of a marital trust, as to which he has sole voting and investing power.Also included above are 1,155,000 shares of Common Stock that may be acquired upon exercise of stock options exercisable within 60 days after April 18, 2008. (6) Dr. Lauwers’s shares include 709,999 shares of Common Stock that may be acquired upon exercise of stock options exercisable within 60 days after April 18, 2008. 4 (7) Dr. Rodde’s shares include 393,750 shares of Common Stock that may be acquired upon exercise of stock options exercisable within 60 days after April 18, 2008. (8) Dr. Metcalfe’s shares include 235,872shares of Common Stock that may be acquired upon exercise of stock options exercisable within 60 days after April 18, 2008. (9) Mr. Heimark’s shares include 68,748 shares of Common Stock that may be acquired upon exercise of stock options within 60 days after April 18, 2008. (10) Mr. Zeigon’s shares include 105,726 shares of Common Stock that may be acquired upon exercise of stock options within 60 days after April 18, 2008. (11) Includes3,490,240shares ofCommon Stock that may be acquired upon exercise of stock options exercisable within 60 days after April 18, 5 PROPOSAL ONE ELECTION OF DIRECTORS A board of seven directors is to be elected at the Annual Meeting.The nominees for directors to be elected at the Annual Meeting are Gerald J.
